DETAILED ACTION
The present Office action is in response to the amendments filed on 1 DECEMBER 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 8, and 15 have been amended. No claims have been cancelled or added. Claims 1-20 are pending and herein examined. No new subject matter has been incorporated as part of the amendments.

Response to Arguments
Applicant’s arguments, see Remarks, filed 1 DECEMBER 2021, with respect to the rejection(s) of claim(s) 1, 2, 5, 8, 9, 12, 15, and 16 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent No. 5,592,227 (hereinafter “Feng”) in view of U.S. Publication No. 2014/0176586 A1 (hereinafter “Gruber”), and further in view of U.S. Publication No. 2015/0281705 A1 (hereinafter “Wang”).
With regard to claim 1 Applicant alleges:
“However, Applicant has reviewed the entire document and submits Feng nowhere discloses the encoder of the VQ system is a “video encoder 
The Examiner respectfully disagrees in part. The disclosure of Feng describes in col. 8, ll. 15-19 storing in a buffer encoded data until either some arbitrary amount before the buffer is full or until the buffer is full. Keeping track of a buffer fullness is “track an amount of encoded data written to the buffer.” It is heavily implied there are also a plurality of write requests, because each “chunk” is a segment of NxN and therefore for there to be a state where the buffer is not full and a full buffer, then that means to reach a full buffer multiple segments will have to be written in write requests. However, another reference will be relied upon to show express disclosure.
With regard to claim 1 Applicant also alleges:
“However, Applicant has reviewed the entire document and submits Feng nowhere discloses the encoder of the VQ system is a video encoder that receives “a granularity specifying a size of encoded data to compare with an amount of encoded data.” (Remarks, p. 3.)
The Examiner respectfully disagrees in part. It is acknowledged Feng does not disclose a granularity provided by a consumer module, as required by the claim; however, in context from the buffer perspective, it is merely a threshold defining a buffering amount of encoded data. The disclosure of Feng in col. 8, ll. 15-19 describes buffering until a buffer is full. That is to say, it’ll determine an encoded amount equals the buffer threshold amount determining a buffer is full. Additionally, the secondary prior-art, Gruber, expressly discloses the thresholds according to an amount of data. See Gruber, ¶¶ [0128-0130].
With regard to claims 2-4 and 7, Applicant merely rejects the prior-art of record without articulating any rationale. The only exception is claim 3; however, patentability is argued in view of the specification, which is narrower than the claimed invention (e.g., .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8, 9, 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,592,227 (hereinafter “Feng”) in view of U.S. Publication No. 2014/0176586 A1 (hereinafter “Gruber”), and further in view of U.S. Publication No. 2015/0281705 A1 (hereinafter “Wang”).
Regarding claim 1, Feng discloses a system (col. 1, ll. 54-55, “system for compressing signals”) comprising:
a consumer module (FIG. 2, encoder 22 coupled to decoder 30);
a video encoder (FIG. 2, encoder 22) comprising circuitry configured to:
5encode a first portion of a given video frame to generate a first chunk of encoded data (col. 3, ll. 46-47, “The imaging configuration 20 produces a digital signal representing a video image which is received by the encoder 22;” FIG. 3 discloses the encoding process), the first portion comprising less than an entirety of the given video frame (col. 5, ll. 5-7, “system divides the digital signal X into a series of NxN signal segments or blocks of pixels or signal values:” e.g., the segments or blocks are the first portion and are less than an entirety of a given video frame); 
write the first chunk of encoded data to a buffer (col. 8, ll. 13-15, “the compressed signal can be stored in a buffer for hardware/software manipulation or for transmission/synchronization purposes”);
track an amount of encoded data written to the buffer (col. 8, ll. 15-19, “the compressed signal could be stored in a buffer, and the compressed signal is transmitted to the decoder 30 before the buffer is full. The compressed signal could also be transmitted to the decoder 30 when the buffer is full”)
based at least in part on a determination that the amount of encoded data written to the buffer is equal to or greater than encoded data to compare with an amount of encoded data (col. 8, ll. 15-19, “the compressed signal could be stored in a buffer, and the compressed signal is transmitted to the decoder 30 before the buffer is full. The compressed signal could also be transmitted to the decoder 30 when the buffer is full.” Note, the buffer full is an amount of data corresponding to an amount of encoded data the buffer is capable of buffering and knowing the buffer is full is a determination of an amount of encoded data at least equaling the buffer fullness amount):
provide (col. 8, ll. 11-18, “col. 8, ll. 11-18, “the improved VQ system could immediately transmit the appropriate code or compressed signal to the decoder 30, or the compressed signal can be stored in a buffer for hardware/software manipulation or for transmission/synchronization purposes. Alternatively, the compressed signal could be stored in a buffer, and the compressed signal is transmitted to the decoder 30 before the buffer is full.” Note, FIG. 3 discloses operating on segments of a frame in step 54 and transmitting the compressed segments in step 102); and

wherein the consumer module comprises circuitry (FIG. 2, encoder 22 coupled to decoder 30) configured to:

retrieve the first chunk of encoded data from the buffer prior to the video encoder completing encoding of the entirety of the given video frame (col. 8, ll. 11-18, “the improved VQ system could immediately transmit the appropriate code or compressed 
Feng fails to expressly disclose a plurality of write requests;
provide an indication;
reset the tracked amount of encoded data written to the buffer;
wherein the consumer module comprises circuitry configured to: program a granularity at which the video encoder provides said indication; and
retrieve the first chunk of encoded data in response to detecting said indication.
However, Gruber teaches a plurality of write requests ([0121], “issuing read requests;” [0130], “issuing write requests”);
provide an indication ([0111], ll. 1-6, “buffer 36 may generate a signal indicative of whether buffer 36 is full and a signal indicative of whether buffer 36 is empty. In such examples, these signals may be used to synchronize read engine 38 and/or write engine 40 during the performance of a memory transfer operation”);
reset the tracked amount of encoded data written to the buffer ([0111], ll. 1-6, “buffer 36 may generate a signal indicative of whether buffer 36 is full and a signal indicative of whether buffer 36 is empty. In such examples, these signals may be used to synchronize read engine 38 and/or write engine 40 during the performance of a memory transfer operation;” [0128-130] describes perform read and write requests ;
program a granularity at which the video encoder provides said indication ([0111], ll. 1-6, “buffer 36 may generate a signal indicative of whether buffer 36 is full and a signal indicative of whether buffer 36 is empty. In such examples, these signals may be used to synchronize read engine 38 and/or write engine 40 during the performance of a memory transfer operation.” Note, multiple thresholds are defined in [0111+]) for indicating different granularity levels of buffer fullness for controlling the read and write requests; and
retrieve the first chunk of encoded data in response to detecting said indication ([0128-0129] discloses synchronizing read and write operations based on indications of buffer fullness according to a plurality of thresholds).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have buffer indicators according to a granular buffer fullness amount, as taught by Gruber ([0128-0130]), in Feng’s invention. One would have been motivated to modify Feng’s invention, by incorporating Gruber’s invention, because it is an obvious buffer management technique to improve the buffer in Feng’s invention in the same way and using buffer thresholds for synchronizing read and write operations will prevent overflow and underflow, improving buffering management of the encoded data.
Feng and Gruber fail to expressly disclose the granularity is programed by a consumer module.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used a buffer size from the decoder, as taught by Wang, ([0176]), in Feng and Gruber’s joint invention. One would have been motivated to modify Feng and Gruber’s joint invention, by incorporating Wang’s invention, to prevent overflow and underflow of both the encoder and decoder buffers.
Regarding claim 2, Feng, Gruber, and Wang disclose all of the limitations of claim 1, as outlined above. Additionally, Feng discloses wherein the circuitry of the video encoder is further configured to provide said indication prior to encoding the entirety of the given video frame (col. 8, ll. 11-18, “the improved VQ system could immediately transmit the appropriate code or compressed signal to the decoder 30, or the compressed signal can be stored in a buffer for hardware/software manipulation or for transmission/synchronization purposes. Alternatively, the compressed signal could be stored in a buffer, and the compressed signal is transmitted to the decoder 30 before the buffer is full.” Note, because Feng discloses transmitting as the encoder encodes 
Regarding claim 5, Feng, Gruber, and Wang disclose all of the limitations of claim 1, as outlined above. Additionally, Gruber discloses wherein the granularity corresponds to a number of bits which triggers an update to said indication ([0128-0129] describe thresholds for buffer fullness levels for synchronizing read and write operations, where the buffer fullness corresponds to a bit amount for triggering the read and writes). The same motivation of claim 1 applies to claim 5.
Regarding claim 8, the limitations are the same as those in claim 1; however, written in process form instead of system form. Therefore, the same rationale of claim 1 applies equally as well to claim 8.
Regarding claim 9, the limitations are the same as those in claim 2; however, written in process form instead of system form. Therefore, the same rationale of claim 2 applies equally as well to claim 9.
Regarding claim 12, the limitations are the same as those in claim 5; however, written in process form instead of system form. Therefore, the same rationale of claim 5 applies equally as well to claim 12.
Regarding claim 15, the limitations are substantially the same as those in claim 1. Therefore, the same rationale of claim 1 applies equally as well to claim 15. Additionally, Feng discloses a memory (col. 3, l. 55, “memory”);
a buffer (FIG. 3, buffer 102);
one or more processors coupled to the memory (col. 3, l. 55, “microprocessor coupled to a ROM or other memory”); and
read given video frame data from the memory (col. 4, ll. 60-66 discloses reading a digital video signal from memory sources). 
Regarding claim 16, the limitations are the same as those in claim 2. Therefore, the same rationale of claim 2 applies equally as well to claim 16.
Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Gruber, further in view of Wang, and even further in view of Hoffman et al., “RTP Payload Format for MPEG1/MPEG2 Video” (hereinafter “Hoffman”).
Regarding claim 3, Feng, Gruber, and Wang disclose all of the limitations of claim 1, as outlined above. Feng discloses encode all portions of the given video frame (FIG. 3 discloses the segmenting in step S54 to compress the signal and then transmitting the compressed signal at S102 and then continue the encoding process in step S104).
Feng, Gruber, and Wang fail to expressly disclose using intra-frame coding prediction.
However, Hoffman teaches using intra-frame coding prediction (Section 3.4, pp. 7-8 discloses MPEG Video-specific header information including “P: Picture-Type” for indicating if it’s an I-frame and the FFC code also indicating if it’s an I-frame. Note, I-frames are intra-predicted frames).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used a picture type that is intra predicted, as taught by Hoffman (Section 3.4), in Feng, Gruber, and Wang’s joint 
Regarding claim 10, the limitations are the same as those in claim 3; however, written in process form instead of system form. Therefore, the same rationale of claim 3 applies equally as well to claim 10.
Regarding claim 17, the limitations are the same as those in claim 3. Therefore, the same rationale of claim 3 applies equally as well to claim 17.
Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Gruber, further in view of Wang, and even further in view of U.S. Publication No. 2016/0219301 A1 (hereinafter “Pettersson”).
Regarding claim 4, Feng, Gruber, and Wang disclose all of the limitations of claim 1, as outlined above. Feng, Gruber, and Wang fail to expressly disclose wherein the circuitry of the video encoder is further configured to update a pointer in memory that is monitored by the consumer module, wherein a value of the pointer indicates how much data is included in the first chunk.
However, Pettersson teaches wherein the circuitry of the video encoder is further configured to update a pointer in memory that is monitored by the consumer module, wherein a value of the pointer indicates how much data is included in the first chunk ([0184-0186] discloses the encoder providing buffer parameters to a decoder to indicate to a decoder how much data to buffer. Note, the pointer in memory corresponds to the buffering capability).

Regarding claim 11, the limitations are the same as those in claim 4; however, written in process form instead of system form. Therefore, the same rationale of claim 4 applies equally as well to claim 11.
Regarding claim 18, the limitations are the same as those in claim 4. Therefore, the same rationale of claim 4 applies equally as well to claim 18.
Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Gruber, further in view of Wang, and even further in view of Pettersson, and even more further in view of Hoffman.
Regarding claim 6, Feng, Gruber, Wang, and Pettersson disclose all of the limitations of claim 4, as outlined above. Feng, Gruber, Wang, and Pettersson fail to expressly disclose wherein the circuitry of the video encoder is configured to set a frame completion flag when encoding of the given video frame is complete; and
the circuitry of the consumer module is configured to retrieve a final amount of encoded data from the buffer when the final amount is less than the granularity, responsive to detecting the frame completion flag is set.
wherein the circuitry of the video encoder is configured to set a frame completion flag when encoding of the given video frame is complete (Section 3.3, p. 7, “M bit: For video, set to 1 on packet containing MPEG frame end code, 0 otherwise:” e.g., flag indicating the end of the MPEG frame in the packet); and
the circuitry of the consumer module is configured to retrieve a final amount of encoded data from the buffer when the final amount is less than the granularity, responsive to detecting the frame completion flag is set (Section 3.3, p. 7, “M bit: For video, set to 1 on packet containing MPEG frame end code, 0 otherwise:” e.g., flag indicating the end of the MPEG frame. Note, the length of the end of code is the residual of the frame that will not always fill the buffer). The same motivation of claim 4 applies to claim 6.
Regarding claim 13, the limitations are the same as those in claim 6; however, written in process form instead of system form. Therefore, the same rationale of claim 6 applies equally as well to claim 13.
Regarding claim 19, the limitations are the same as those in claim 6. Therefore, the same rationale of claim 6 applies equally as well to claim 19.
Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Gruber, further in view of Wang, even further in view of Pettersson, even more further in view of Hoffman, and even more further in view of U.S. Patent No. 6,654,539 B1 (hereinafter “Duruoz”).
Regarding claim 7, Feng, Gruber, Wang, Pettersson, and Hoffman disclose all of the limitations of claim 6, as outlined above. Feng, Gruber, Wang, Pettersson, and wherein the circuitry of the consumer module is configured to clear the frame completion flag responsive to retrieving the final amount of encoded data from the buffer.
However, Duruoz teaches wherein the circuitry of the consumer module is configured to clear the frame completion flag responsive to retrieving the final amount of encoded data from the buffer (col. 21, ll. 28-38 discloses resetting flags when the decoding of the frame is complete).
Before the effective filing date of the claim invention, it would have been obvious to a person having ordinary skill in the art to have reset flags upon completion of decoding a frame, as taught by Duruoz (col. 21, ll. 28-38), in Feng, Gruber, Wang, Pettersson, and Hoffman’s joint invention. One would have been motivated to modify Feng, Gruber, Wang, Pettersson, and Hoffman’s joint invention, by incorporating Duruoz’s invention, to optimize decoding for smooth and rapid playback of video (col. 3, ll. 49-57).
Regarding claim 14, the limitations are the same as those in claim 7; however, written in process form instead of system form. Therefore, the same rationale of claim 7 applies equally as well to claim 14.
Regarding claim 20, the limitations are the same as those in claim 7. Therefore, the same rationale of claim 7 applies equally as well to claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677.  The examiner can normally be reached on Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STUART D BENNETT/Examiner, Art Unit 2481